This is an appeal on questions of law from a decision of the Board of Tax Appeals affirming an assessment of sales tax against appellant, doing business as Charlie Olt Water Hauling Service, 435 North Washington Boulevard, Hamilton, Ohio, for a period from June 1, 1963, to June 30, 1967.
This court is bound by the record before the Board of Tax Appeals and may not substitute its judgment for that of the board even if inclined to be more liberal in finding exceptions from sales tax, but is limited to decision of the question: was the decision of the Board of Tax Appeals, which is the subject of this appeal, unreasonable and unlawful.
Appellant made no separation in the price of a load into a charge for water and a charge for delivery, so that, under the statutes, the transaction amounted to a sale. *Page 212 
This court, in Strosnider v. Donahue, Case No. 312, Clermont County, affirmed, per curiam, an assessment in an identical water hauling case.
We are, therefore, unable to find from the record before us that the decision of the Board of Tax Appeals is unreasonable or unlawful.
The decision of the Board of Tax Appeals is, therefore, affirmed.
Decision affirmed.
SHANNON, P. J., and HESS, J., concur.